DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy M. Hsieh (42,672) on 10/14/2021.
18.       (Currently Amended)  A semiconductor device for detection of x-rays or gamma-rays, comprising:
a substrate of semiconductor material having a main surface,
integrated circuit in the substrate,
a nanomaterial film arranged above the main surface, at least part of the nanomaterial film having a scintillating property, and

a dielectric layer arranged between the substrate and the semiconductor layer, wherein a wiring is arranged in the dielectric layer, and
a further dielectric layer arranged on the semiconductor layer, the nanomaterial film being arranged on the further dielectric layer.

 
Allowable Subject Matter
Claims 1, 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Nagarkar et al. disclose: a semiconductor device for detection of x-rays or gamma-rays (col.3 L39-40, col.3 L47-64), comprising: a substrate having a main surface an integrated circuit in the substrate (col.9 L16-28), a nanomaterial film (col.3 L17-21) arranged above the main surface (col.9 L16-28), at least part of the nanomaterial film (fig.1 item 12) having a scintillating property (col.12 L45-50), and a photodetector element or array of photodetector elements (fig.1 item 14) arranged in the substrate at the main surface or arranged in a semiconductor layer between the main surface and the nanomaterial film (col.10 L1-10), the photodetector element or array of photodetector elements being configured to detect electromagnetic radiation transformed by the nanomaterial film (col.10 L1-10). Sargent et al. disclose: a substrate of semiconductor material (fig.3B item 32, para. [0090]) having a main surface, an integrated circuit (fig.3B ROIC, para. [0081]) in the substrate motivated by the benefits for highly sensitive photodetector (Sargent et al. para. [0017]). 
The prior arts fail to teach, disclose, suggest or make obvious: a dielectric layer arranged between the nanomaterial film and the photodetector element or array of photodetector elements, such that the dielectric layer is arranged on the main surface of the substrate, and the nanomaterial film is arranged on the dielectric layer, wherein a wiring is arranged in the dielectric layer.
Regarding independent claim 13, the prior arts fail to teach, disclose, suggest or make obvious: a dielectric layer is applied on the main surface of the substrate, the nanomaterial film being applied on the dielectric layer, and wherein a wiring is arranged in the dielectric layer.
Regarding independent claim 18, the prior arts fail to teach, disclose, suggest or make obvious: a dielectric layer arranged between the substrate and the semiconductor layer, wherein a wiring is arranged in the dielectric layer, and a further dielectric layer arranged on the semiconductor layer, the nanomaterial film being arranged on the further dielectric layer.
Claims 3-12, 14-17 are allowed on the same basis as independent claims 1 & 13 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. from 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884